UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period:	September 30, 2014 Item 1. Schedule of Investments: Putnam VT Growth Opportunities Fund The fund's portfolio 9/30/14 (Unaudited) COMMON STOCKS (97.4%) (a) Shares Value Aerospace and defense (4.7%) General Dynamics Corp. 2,129 $270,575 Honeywell International, Inc. 5,907 550,060 Precision Castparts Corp. 722 171,027 United Technologies Corp. 3,506 370,234 Airlines (1.4%) American Airlines Group, Inc. 2,330 82,668 Delta Air Lines, Inc. 3,934 142,214 Spirit Airlines, Inc. (NON) 2,608 180,317 Auto components (0.2%) Hota Industrial Manufacturing Co., Ltd. (Taiwan) 25,776 47,121 Automobiles (0.2%) Tesla Motors, Inc. (NON) (S) 296 71,833 Banks (1.1%) Bank of America Corp. 8,916 152,018 Bank of Ireland (Ireland) (NON) 277,423 108,677 PacWest Bancorp 1,328 54,753 Beverages (1.3%) Coca-Cola Enterprises, Inc. 209 9,271 Monster Beverage Corp. (NON) 994 91,120 PepsiCo, Inc. 3,093 287,927 Biotechnology (7.7%) Alkermes PLC (NON) 1,298 55,645 Biogen Idec, Inc. (NON) 984 325,517 Celgene Corp. (NON) 5,055 479,113 Cubist Pharmaceuticals, Inc. (NON) 3,164 209,900 Gilead Sciences, Inc. (NON) 8,884 945,702 Neuralstem, Inc. (NON) (S) 17,113 56,131 Vertex Pharmaceuticals, Inc. (NON) 1,414 158,806 Building products (0.3%) Assa Abloy AB Class B (Sweden) 1,736 89,024 Capital markets (1.2%) Carlyle Group LP (The) 2,952 89,918 Charles Schwab Corp. (The) 8,715 256,134 Chemicals (3.9%) Air Products & Chemicals, Inc. 958 124,712 Axiall Corp. (S) 3,319 118,853 Chemtura Corp. (NON) 5,619 131,091 Dow Chemical Co. (The) 2,773 145,416 Huntsman Corp. 4,973 129,248 Monsanto Co. 3,164 355,982 Symrise AG (Germany) 2,233 118,701 Commercial services and supplies (0.9%) KAR Auction Services, Inc. 2,820 80,737 Tyco International, Ltd. 4,262 189,957 Communications equipment (0.6%) Qualcomm, Inc. 2,274 170,027 Consumer finance (0.6%) American Express Co. 1,845 161,511 Containers and packaging (0.3%) Packaging Corp. of America 1,520 97,006 Diversified financial services (0.8%) CME Group, Inc. 2,788 222,915 Electrical equipment (0.7%) Eaton Corp PLC 3,323 210,579 Electronic equipment, instruments, and components (1.5%) Anixter International, Inc. 1,834 155,597 Hollysys Automation Technologies, Ltd. (China) (NON) (S) 4,618 103,859 SYNNEX Corp. (NON) (S) 2,714 175,406 Energy equipment and services (2.5%) Aker Solutions ASA (Norway) 1,429 5,743 Aker Solutions ASA 144A (Norway) (NON) 4,836 48,174 Halliburton Co. 5,239 337,968 Schlumberger, Ltd. 3,181 323,476 Food and staples retail (2.0%) Costco Wholesale Corp. 1,898 237,857 CVS Health Corp. 4,293 341,680 Food products (1.2%) Annie's, Inc. (NON) 2,300 105,570 Mead Johnson Nutrition Co. 1,847 177,718 Pinnacle Foods, Inc. 1,325 43,261 S&W Seed Co. (NON) (S) 6,311 26,759 Health-care equipment and supplies (2.5%) GenMark Diagnostics, Inc. (NON) (S) 7,185 64,449 Medtronic, Inc. 3,491 216,267 Spectranetics Corp. (The) (NON) (S) 3,157 83,881 Tornier NV (Netherlands) (NON) 5,532 132,215 Zimmer Holdings, Inc. 2,359 237,197 Health-care providers and services (0.3%) ExamWorks Group, Inc. (NON) 2,685 87,934 Health-care technology (0.1%) Castlight Health, Inc. Class B (NON) 2,300 29,762 Hotels, restaurants, and leisure (3.8%) Dunkin' Brands Group, Inc. 2,519 112,902 Hilton Worldwide Holdings, Inc. (NON) 15,567 383,415 Melco Crown Entertainment, Ltd. ADR (Hong Kong) (S) 6,787 178,430 Starbucks Corp. 2,265 170,917 Wyndham Worldwide Corp. 3,059 248,574 Household durables (1.8%) Panasonic Corp. (Japan) 11,900 141,671 PulteGroup, Inc. 8,780 155,055 Whirlpool Corp. 1,526 222,262 Household products (0.3%) Colgate-Palmolive Co. 1,331 86,808 Independent power and renewable electricity producers (0.5%) Calpine Corp. (NON) 6,358 137,969 Industrial conglomerates (0.7%) Siemens AG (Germany) 1,743 207,742 Insurance (1.5%) American International Group, Inc. 2,555 138,021 Hartford Financial Services Group, Inc. (The) 5,682 211,655 Prudential PLC (United Kingdom) 3,761 83,535 Internet and catalog retail (3.8%) Amazon.com, Inc. (NON) 1,331 429,168 Bigfoot GmbH (acquired 8/2/13, cost $21,982) (Private) (Brazil) (F) (RES) (NON) 1 13,590 Groupon, Inc. (NON) (S) 7,663 51,189 Priceline Group, Inc. (The) (NON) 476 551,484 Zalando SE (acquired 9/30/13, cost $44,840) (Private) (Germany) (F) (RES) (NON) 1,870 45,703 Zalando SE (Germany) (NON) 642 17,434 Internet software and services (9.7%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 3,748 333,010 Baidu, Inc. ADR (China) (NON) 757 165,200 eBay, Inc. (NON) 1,721 97,460 Facebook, Inc. Class A (NON) 9,708 767,320 Google, Inc. Class A (NON) 1,186 697,854 Google, Inc. Class C (NON) 1,209 698,028 Twitter, Inc. (NON) 1,112 57,357 IT Services (2.5%) Visa, Inc. Class A (S) 3,341 712,869 Life sciences tools and services (1.3%) Agilent Technologies, Inc. 3,486 198,632 Thermo Fisher Scientific, Inc. 1,345 163,687 Machinery (0.6%) Pall Corp. 1,991 166,647 Marine (0.4%) Kirby Corp. (NON) 994 117,143 Media (5.0%) CBS Corp. Class B (non-voting shares) 2,204 117,914 Comcast Corp. Class A 9,649 518,923 DISH Network Corp. Class A (NON) 1,786 115,340 Liberty Global PLC Ser. C (United Kingdom) 3,453 141,625 Liberty Global PLC Ser. A (United Kingdom) (NON) 3,294 140,127 Lions Gate Entertainment Corp. (S) 2,206 72,732 Live Nation Entertainment, Inc. (NON) 9,489 227,926 Time Warner, Inc. 1,691 127,180 Metals and mining (0.5%) Constellium NV Class A (Netherlands) (NON) 2,987 73,510 Reliance Steel & Aluminum Co. 911 62,312 Oil, gas, and consumable fuels (3.7%) Cabot Oil & Gas Corp. 2,058 67,276 Cheniere Energy, Inc. (NON) 1,467 117,404 EOG Resources, Inc. 2,560 253,491 EP Energy Corp. Class A (NON) (S) 3,453 60,358 Gaztransport Et Technigaz SA (France) 1,661 98,256 Gulfport Energy Corp. (NON) 1,875 100,125 Kodiak Oil & Gas Corp. (NON) 7,401 100,432 PBF Logistics LP (Units) 1,208 30,587 QEP Resources, Inc. 3,784 116,472 Suncor Energy, Inc. (Canada) 3,418 123,694 Personal products (0.9%) Coty, Inc. Class A (S) 7,588 125,581 Estee Lauder Cos., Inc. (The) Class A 1,963 146,675 Pharmaceuticals (3.8%) AbbVie, Inc. (S) 2,720 157,107 Actavis PLC (NON) 1,408 339,722 Allergan, Inc. 1,584 282,253 AstraZeneca PLC ADR (United Kingdom) 1,532 109,446 Bristol-Myers Squibb Co. 2,903 148,576 Jazz Pharmaceuticals PLC (NON) 479 76,908 Real estate investment trusts (REITs) (0.7%) Altisource Residential Corp. (R) 1,914 45,936 American Tower Corp. (R) 1,762 164,976 Real estate management and development (0.4%) RE/MAX Holdings, Inc. Class A 3,511 104,382 Road and rail (2.4%) Genesee & Wyoming, Inc. Class A (NON) 834 79,489 Union Pacific Corp. 5,670 614,741 Semiconductors and semiconductor equipment (2.3%) Lam Research Corp. 2,276 170,017 Maxim Integrated Products, Inc. 3,802 114,972 Micron Technology, Inc. (NON) 11,010 377,203 Software (4.5%) Activision Blizzard, Inc. 6,161 128,087 Cadence Design Systems, Inc. (NON) 3,323 57,189 Microsoft Corp. 8,993 416,915 Oracle Corp. 8,792 336,558 Red Hat, Inc. (NON) 3,217 180,635 TiVo, Inc. (NON) 14,923 190,940 Specialty retail (1.6%) Home Depot, Inc. (The) 2,827 259,349 TJX Cos., Inc. (The) 3,376 199,758 Technology hardware, storage, and peripherals (5.8%) Apple, Inc. 13,417 1,351,763 EMC Corp. 4,334 126,813 SanDisk Corp. 1,559 152,704 Western Digital Corp. 595 57,905 Textiles, apparel, and luxury goods (2.0%) Michael Kors Holdings, Ltd. (NON) 1,721 122,862 NIKE, Inc. Class B 3,920 349,664 Tumi Holdings, Inc. (NON) (S) 4,996 101,669 Tobacco (0.4%) Philip Morris International, Inc. 1,409 117,511 Wireless telecommunication services (0.5%) Vodafone Group PLC ADR (United Kingdom) 4,203 138,236 Total common stocks (cost $19,760,009) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Citigroup, Inc. 1/4/19 $106.10 10,890 $10,346 Neuralstem, Inc. Ser. J (acquired 1/3/14, cost $—) (F) (RES) 1/3/19 3.64 5,587 — Total warrants (cost $10,999) SHORT-TERM INVESTMENTS (9.7%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.16% (d) Shares 2,155,138 $2,155,138 Putnam Short Term Investment Fund 0.06% (AFF) Shares 651,756 651,756 Total short-term investments (cost $2,806,894) TOTAL INVESTMENTS Total investments (cost $22,577,902) (b) FORWARD CURRENCY CONTRACTS at 9/30/14 (aggregate face value $545,959) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Japanese Yen Sell 11/19/14 $136,033 $155,884 $19,851 JPMorgan Chase Bank N.A. Euro Sell 12/17/14 51,434 53,164 1,730 UBS AG Euro Sell 12/17/14 324,527 336,911 12,384 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Deutsche Bank AG units 2,198 $— 8/12/15 (3 month USD-LIBOR-BBA plus 0.36%) A basket (DBCTP15P) of common stocks $149 JPMorgan Chase Bank N.A. baskets 720 — 7/16/15 (3 month USD-LIBOR-BBA plus 30 bp) A basket (JPCMPTMD) of common stocks (89) Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2014 through September 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $28,987,883. (b) The aggregate identified cost on a tax basis is $22,655,281, resulting in gross unrealized appreciation and depreciation of $8,895,360 and $511,231, respectively, or net unrealized appreciation of $8,384,129. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $59,293, or 0.2% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $758,270 $5,238,853 $5,345,367 $215 $651,756 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $2,155,138, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $2,098,632. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount and to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $5,070,298 $206,226 $59,293 Consumer staples 1,797,738 — — Energy 1,679,457 103,999 — Financials 1,602,219 192,212 — Health care 4,558,850 — — Industrials 3,226,388 296,766 — Information technology 7,795,688 — — Materials 1,238,130 118,701 — Telecommunication services 138,236 — — Utilities 137,969 — — Total common stocks Warrants 10,346 — — Short-term investments 651,756 2,155,138 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $33,965 $— Total return swap contracts — 60 — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts	$33,965	$— Equity contracts	10,495	89 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$770,000 OTC total return swap contracts (notional)$360,000 Warrants (number of warrants)16,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Barclays Bank PLC Deutsche Bank AG JPMorgan Chase Bank N.A. UBS AG Total Assets: OTC Total return swap contracts*# $– $149 $– $– 149 Forward currency contracts# 19,851 – 1,730 12,384 33,965 Total Assets $19,851 $149 $1,730 $12,384 $34,114 Liabilities: OTC Total return swap contracts*# – – 89 – 89 Forward currency contracts# – Total Liabilities $– $– $89 $– $89 Total Financial and Derivative Net Assets $19,851 $149 $1,641 $12,384 $34,025 Total collateral received (pledged)##† $– $– $– $– Net amount $19,851 $149 $1,641 $12,384 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 26, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 26, 2014
